DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-41 are currently pending, with claims 22-41 being previously withdrawn.
Claim Objections
Claim 6 is  objected to because of the following informalities: in line one “the” is written twice before distance.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parasitic impedance mitigation system in claim 1.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 , 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrold et al. US Publication 2010/0324404 (hereinafter Harrold).
Regarding claim 1, Harrold discloses a system for measuring bioimpedance signals (abstract, Figures 1, 6), comprising: an electrode padset (Figures 1-5), wherein the electrode padset comprises: a plurality of at least two thoracic electrode pads (1281-2, N), each having a pair of electrodes (elements 202, 204, see Figures 1-2); and an electrically conductive material coupling the electrodes electrode pads (elements 132, Figure 1 which couples the pads to a processor); a microprocessor adapted to be in 
Regarding claim 3, Harrold discloses that the parasitic impedance mitigation system is a pad support substrate adapted to fix a distance between the pairs of electrodes to eliminate parasitic impedance (the pad support shown in Figures 3-5 at elements 300, 400, 500 respectively which fix the pads in place).
Regarding claim 11, Harrold discloses that the electrode padset is adapted to fit a neonate (Figure 1, where the device is fully capable of being fit to a neonate).
Regarding claim 12, Harrold discloses that the electrode padset is one of directly coupled to the microprocessor or is in wireless communication with the microprocessor (Figure 1, see also [0044]). 
Regarding claim 13, Harrold discloses that the electrode padset is a single unit (Figures 3-5, elements 300, 400, 500 respectively fix the individual padset 128 in place).
Regarding claim 14, Harrold discloses that the electrode padset is adapted to acquire at least one of electrical bioimpedance (thoracic or cardiac), electrocardiography (ECG), electroencephalography (EEG), and electromyography (EMG) signals (both ECG and bioimpedance is mentioned [0002]-[0009]).
Regarding claim 17, Harrold discloses that the electrode padset is adapted to acquire a bilateral transthoracic bioimpedance signal (the device is fully capable without .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oster et al. US Publication 2011/0077497 (hereinafter Oster) in view of Harrold.
Regarding claim 1, Oster discloses a system for measuring bioimpedance signals (Figures 1, 5-8 where the device is fully capable of performing bioimpedance sensing), comprising: an electrode padset (Figure 1 pads 102 on padset 106), wherein the electrode padset comprises: a plurality of thoracic electrodes (elements 102); and an electrically conductive material coupling the electrodes (elements 165); a microprocessor adapted to be in communication with and receive signals from the electrode padset (processor at 103, see element 105 as well as Figure 13), and a parasitic impedance mitigation system adapted to mitigate parasitic impedance between the electrodes (as defined by the Applicant’s specification electrodes at a distance on a padset meet tis limitation, see Figures 1 and 5-8), but is silent on specifically monitoring bioimpedance.
Harrold teaches a monitoring device that monitors ECG and additionally measures the bioimpedance of a patient ([0002][0006]-[0007]) via two electrode pads (1281-2, N) each with two electrodes (202, 204 as per Figures 1-2). It would have been obvious to the skilled artisan before the effective filing date to additionally monitor 
Regarding claim 3, Oster discloses that the parasitic impedance mitigation system is a pad support substrate adapted to fix a distance between pairs of electrodes to eliminate parasitic impedance (Figures 1 and 506 show a substrate to which the electrodes are affixed).
Regarding claim 4, Oster discloses that the predetermined distance is at least 35 mm (Figure 1, where based on where the electrodes can be placed is at least 35mm assuming the person shown in the figures is average sized).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold in view of Mazar US Publication 2009/0264792 (hereinafter Mazar).
Regarding claim 5, Harrold is silent on the mitigation system. Mazar teaches a parasitic impedance mitigating system that is software executing on the microprocessor, wherein the software compensates for the parasitic impedance ([0008][0095][0098], and Figure 3 showing the method steps). It would have been obvious to the skilled artisan before the effective filing date to utilize the parasitic impedance mitigation system as taught by Mazar with the device of Harrold in order to remove unwanted signals from the final impedance values.
Regarding claim 6, Harrold discloses that the distance is known (they are known as the physician places the electrodes physically in their respective locations and as it is .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold in view of Mazar, as applied to claim 6, and in further view of Bohorquez et al. US Publication 2013/0338473 (hereinafter Bohorquez). 
Regarding claim 7, Harrold teaches a plurality of electrode padsets (Figure 1), but is silent on the microprocessor being adapted to determine which of the electrode padsets is in communication with the microprocessor. Bohorquez teaches a tissue monitoring device that includes a microprocessor that determines which electrode padsets are used (multiplexors 102 and 104; as multiple electrodes are utilized for impedance monitoring on this device each pair is being considered a padset). It would have been obvious to the skilled artisan before the effective filing date to utilize the microprocessing of Bohorquez with the device of Harrold in order to allow the operator to choose which electrodes are to be used for the impedance sensing.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harrold in view of Mazar, as applied to claim 1, and in further view of Burton et al. US Publication 2011/0118619 (hereinafter Burton).
Regarding claim 9, Harrold discloses a microprocessor but is still silent on the parasitic impedance aspects. Mazar teaches monitoring levels of parasitic impedance and then removing them (as mentioned above), but is silent on reporting the determined levels of parasitic impedance.
Burton teaches a physiological monitoring device that alerts a user to any electrode that is exhibiting poor signal quality ([0043][0120][0123] which mentions determining signal quality with impedance measuring). Though they are in different fields of endeavor, they are both reasonably pertinent to the problem to be solved which is to alert the user of any issues in signal quality whether it is due to parasitic .
Claims 10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold in view of Arne et al. US Patent 9,439,566 (hereinafter Arne).
Regarding claim 10, Harrold discloses monitoring impedance but is silent on it specifically being respiratory volume. Arne teaches that the microprocessor outputs respiratory volume measurements (column 10 lines 3-15). It would have been obvious to the skilled artisan before the effective filing date to utilize the additionally functionality as taught by Arne with the device of Harrold for the same predictable results and advantages of allowing the base device of Harrold to perform additional types of physiological monitoring.
Regarding claims 18-21, Harrold discloses utilizing a general computer storage medium ([0061]), but is silent on the specifics. Arne teaches an electrode padset further comprising a passive memory chip (Figures 2-3 which shows an ASIC including a transmitter 206, memory 370, see also column 6 lines 25-37) that stores at least one of calibration data, production data, patient data, expiration date data, and electrode padset data (column 6 lines 25-51 which correlates to patient data and electrode padset data), is capable of wireless communication (column 7 lines 5-49 which mentions utilizing a transmitter to send data after recording the desired signals), and is couplable to an internal or external power supply (element 214; see also column 11 lines 64 . 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold in view of Freeman et al. US Publication 2012/0041279 (hereinafter Freeman).
Regarding claims 15-16, Harrold discloses multiple sets of impedance electrodes pairs (Figure 1, three sets), and would reasonably include a channel per set but fails to specifically detail that the two bioimpedance channels and the bioimpedance channels are oriented at an angle between 0 and 90 degrees to each other. Freeman teaches at least two bioimpedance channels and the bioimpedance channels are oriented at an angle between 0 and 90 degrees to each other (paragraph 0145, “StnMar electrode configuration in which electrode 1 is located just below the sternal notch and electrode 4 is located on the right midaxillary line, horizontally aligned with the xiphoid process. Electrode 2a is located 1 inch below electrode 1, and electrode 3a is located 1 inch to the right of electrode 4. Channel b is at an angle approximately 45 degrees to channel a”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrode padset of Harrold to include wherein there are at least two bioimpedance channels and the bioimpedance channels are oriented at an angle between 0 and 90 degrees to each other as taught by Freeman for the purpose of providing known directionally correlated data points, allowing for channel a, channel b, .
Response to Arguments
Applicant's arguments filed 02/13/2022 have been fully considered but they are not persuasive. The 112 interpretation remains unchanged as again it is a generic placeholder and does not provide any structure nor any mention of how the parasitic impedance is mitigated. The remaining arguments are moot given the amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794